           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 1 of 13




 1   MARGO A. RAISON,COUNTY COUNSEL
     By: Andrew C.Thomson, Chief Deputy(SEN 149057)
2    Kathleen Rivera, Deputy(SBN 211606)
 3
     Phillip T.Jenkins, Deputy(SBN 309523)
     Kern County Administrative Center
4    1115 Truxtun Avenue,Fourth Floor
     Bakersfield, CA 93301
5
     Telephone 661-868-3800
6
     Attorneys for Defendants County of Kern,
7    Donny Youngblood and Joshua Nicholson
 8
                              UNITED STATES DISTRICT COURT
9
                            EASTERN DISTRICT OF CALIFORNIA
10
     APOTHIO,LLC,                                    Case No.: 1:20-CV-00522-NONE-JLT
11
                         Plaintiff,                  DEFENDANT COUNTY'S REPLY TO
12                                                   PLAINTIFF'S OPPOSITION TO
     V.                                              MOTION TO STRIKE PORTIONS OF
13
                                                     PLAINTIFF'S COMPLAINT BY
14   KERN COUNTY;KERN COUNTY                         DEFENDANTS COUNTY OF KERN,
     SHERIFF'S OFFICE; CALIFORNIA                    KERN COUNTY SHERIFF'S OFFICE,
15   DEPARTMENT OF FISH AND                          KERN COUNTY SHERIFF DOIVNY

16
     WILDLIFE; DONNY YOUNGBLOOD;                     YOUNGBLOOD AND SERGEANT
     JOSHUA NICHOLSON; CHARLTON H.                   JOSHUA NICHOLSON
17   BONHAM;JOHN DOES #1 THROUGH
     #10, UNKNOWN AGENTS OF THE                      Fed.R.Civ.Proc. 12(f)[Filed Concurrently
18
     KERN COUNTY SHERIFF'S OFFICE;                   with Request for Judicial Notice; Motion to
19   JOHN DOES #11 THROUGH #20,                      Dismiss and Motion for More Definite
     UNKNOWN AGENTS OF THE                           Statement]
20   CALIFORNIA FISH AND WILDLIFE
     DEPARTMENT,                                     Compliant Filed: 04/10/2020
21

22                       Defendants.                 Date: August 10,2020
                                                     Time: 8:30 a.m.
23                                                   Ctrm: 4
                                                            2500 Tulare Street, Fresno
24
                                                     Judge: NONE
25

26   TO PLAINTIFF AND ITS ATTORNEYS OF RECORD;

27          COME NOW Defendants, County of Kem on behalf of itself and its integral agency
28   the Kem County Sheriffs Office (hereafter jointly "County"), Kem County Sheriff Donny
                                                 1


          COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                       1:20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 2 of 13




 1   Youngblood (hereinafter "Youngblood") and Sergeant Joshua Nicholson (hereinafter
2    "Nicholson") (hereinafter collectively "County Defendants") and provide this Reply to the
3    Opposition (hereinafter the "Opposition") of Plaintiff Apothio LLC (hereinafter "Apothio"
4    and/or "Plaintiff) to County Defendants' Motion to Strike (hereinafter the "Motion") portions
5    of Plaintiffs Complaint.

6                                                    I.

7                                           BACKGROUND

8           Plaintiff Apothio LLC (hereinafter "Apothio" and/or "Plaintiff) filed a Complaint on
9    or about April 10, 2020 in the United States District Court in and for the Eastern District of
10   California. The Complaint alleges that Defendants County of Kern, on behalf of itself and its
11   integral agency the Kern County Sheriffs Office (hereafter jointly "County"), Kem County
12   Sheriff Donny Youngblood (hereinafter "Youngblood") and Sergeant Joshua Nicholson
13   (hereinafter "Nicholson") (hereinafter collectively "County Defendants") are responsible for
14   Plaintiffs damages.

15          County Defendants filed a Motion to Strike the following paragraphs, or portions
16   thereof, of Apothio's Complaint - 1, 4, 5, 7, 11, 12, 54, 58, 60, 62, 65, 70, 72, 74, 75, 76, 77,
17   78, 79, 80, 81, 82, 83, 84, 86, 87, 89,93, 94,99, 119, Sec. B Heading, 140,149,150,152,155,
18   156, 157,158, 159,160, 166, 172, 179, 185, 191,197, 203, 211, 219, 220, 222, 237, 242, 245,
19   247, 248, 249, 250, 252, 255 and 256F. Plaintiff filed an Opposition, and County Defendants
20   file this Reply. A complete list ofthe material sought to be stricken is attached to the Motion as
21   Exhibit A.

22          These paragraphs contain statements, allegations and assertions which are scandalous,
23   false, misleading, redundant, immaterial, impertinent, and not relevant or germane to the
24   underlying factual issues in the Complaint and are thus unduly prejudicial.
25          If not stricken, these statements will seriously prejudice County Defendants by the
26   expenditure of time and money that must arise from litigating spurious issues. These
27   statements will: 1) inflame the public thereby prejudicing the jury pool and seriously
28   interfering with County Defendants' ability to seat an impartial, unbiased jury; 2)interfere with
                                                     2


         COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 3 of 13




 1   County Defendants' right to conduct reasonable and meaningful expert and pre-expert
2    investigation and discovery; and 3)interfere with County Defendants' right to a fair trial on the
3    merits of the case. Absent striking the referenced material. County Defendants will be
4    substantially and materially prejudiced in defending the case, especially in conducting full and
5    reasonable discovery given the discovery limits on written discovery and the number and time
6    limits on depositions set forth in the Federal Rules of Civil Procedure (FRCP). At this stage of
7    the case, the language sought to be stricken serves no meaningful purpose and is scandalous,
8    misleading, redundant, immaterial, impertinent, unduly prejudicial, and not relevant, and thus
9    would be properly stricken from the Complaint.
10          County Defendants anticipate that this language has, or will likely be, cited by Apothio
11   in press releases, mass media disseminations and in numerous other manners in a manner
12   consistent with their past behavior in this and other matters, which will severely and
13   substantially prejudice County Defendants prior to a jury trial on the merits ofthe case.
14                                                  II.

15                                    THE LEGAL STANDARD

16          County Defendants understand that this Court looks upon Motions to Strike with
17   disfavor.

18          Motions to strike are generally regarded with disfavor because of the limited
            importance of pleading in federal practice, and because they are often used as a
19          delaying tactic." Cal. Dep't of Toxic Substances Control 217 F.Supp.2d 1028,
20
            1033; Bureerong v. Uvawas, 922 F.Supp. 1450, 1478 (C.D.Cal.l996) ("Rule
            12(f) motions are generally 'disfavored' because they are often used as delaying
21          tactics, and because of the limited importance of pleadings in federal practice.")
            (citation omitted). Shinde v. Nithyananda Foundation (May 10, 2013, No.
22
            EDCV 13-0363 JOB SPX) Not Reported in F.Supp.2d [2013 WL 1953707, at
23          *3]

24          In this instance, there is no delay since County Defendants have additionally filed a
25   Fed. R. Civ. Proc. Rule 12(b)(6) Motion to dismiss, and State Defendants have also filed a Fed.
26   R. Civ. Proc. Rule 12(b)(6) Motion to Dismiss and a Fed. R. Civ. Proc. Rule 12(f) Motion to
27   Strike. In light of these concurrent filings, there is no delay associated with County
28   Defendants' Motion to Strike.

                                                     3


         COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                         1:20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 4 of 13




            The court is to review a Motion to Strike and strike portions of a complaint upon a
     reasonable basis.

 3          However, courts will grant motions to strike in order "'to avoid the expenditure
            of time and monev that must arise from litigating spurious issues by dispensing
^            with those issues prior to trial.'"Whittlestone, Inc. v. Handi-Craft Co.,618 F.3d
 5          970, 973 (9th Cir.2010)(quoting Fantasy, 984 F.2d at 1527). The "possibility
            that superfluous pleadings will cause the trier of fact to draw 'unwarranted'
6           inferences at trial is the tvpe of prejudice that will support the granting of a
            motion to strike." Id. "Ultimately, whether to grant a motion to strike lies within
^           the sound discretion of the district court." Cal Dep't of Toxic Substances
 g           Control, 217 F.Supp.2d at 1033 (citing Fantasy, 984 F.2d at 1528). Shinde v.
             Nithyananda Foundation (May 10, 2013, No. EDCV 13-0363 JOB SPX) Not
9            Reported in F.Supp.2d [2013 WL 1953707, at *3](Emphasis added.)
10

11           The court, in Barefield v. HSBC Holdings PLC, a case unreported in the Fed.Supp.,
12 identified the reasoning for granting a Fed. R. Civ. Proc., Rule 12(f) Motion to Strike,
13 including setting forth the basis and requirements. The court determined that under Fed R. Civ.
14 Proc. 12(f), it has the discretion to strike portions of a complaint as follows:
15           Federal Rule of Civil Procedure 12(f) permits the Court to "strike from a
            pleading an insufficient defense or anv redundant, immaterial, impertinent, or
16          scandalous matter." Fed. R. Civ. P. 12(f). "Redundant allegations are those that
            are needlessly repetitive or wholly foreign to the issues involved in the action."
17
             Cal Dep't of Toxic Substances Control v. Alco Pacific, Inc., 217 F.Supp.2d
Ig           1028, 1033 (C.D. Cal. 2002)(internal quotation marks and citations omitted).
            Immaterial matter is "that which has no essential or important relationship to the
19          claim for relief or the defenses being pleaded." Fantasy, Inc. v. Fogerty, 984
            F.2d 1524, 1527(9th Cir. 1993)(internal quotation marks and citations omitted),
            rev'd on other grounds, 510 U.S. 517 (1994). Impertinent matter "consists of
21          statements that do not pertain, and are not necessary, to the issues in question."
            Id. Scandalous matter is that which "improperly casts a derogatory light on
22          someone, most typically on a party to the action." Germaine Music v. Universal
22          Songs of Polygram, 275 F. Supp. 2d 1288, 1300 (D. Nev. 2003) (intemal
            quotation marks and citations omitted).
24          The function of a Rule 12(f) motion is "to avoid the expenditure of time and
             money that must arise from litigating spurious issues by dispensing with those
25          issues prior to trial." Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d 970, 973
2^          (9th Cir. 2010). . . . "Given their disfavored status, courts often require a
            showing of prejudice by the moving party before granting the requested relief."
27          Id. (intemal quotation marks and citations omitted). "The possibility that issues
            will be unnecessarily complicated or that superfluous pleadings will cause the
            trier of fact to draw 'unwarranted' inferences at trial is the type of prejudice that
                                                     4


         COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 5 of 13




 1          is sufficient to support the granting of a motion to strike.' Id.(citing Fogerty, 984
            F.2d at 1528)." Barefield v. HSBC Holdings PLC (Feb. 25, 2019, No.
2           118CV00527LJOJLT) Not Reported in Fed. Supp. [2019 WL 918206, at *1-2]
3
            (Emphasis added.)

4           Ultimately, after an analysis of the material requested to be stricken, this Court has the
5    authority to strike the materials identified in Fed. R. Civ. Proc. Rule 12(f).
6           Pursuant to Rule 12(f), the Court may strike from a pleading "any redundant,
            immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). The
7
            function of a Rule 12(f) motion to strike is to avoid the expenditure of time and
8           money that must arise from litigating spurious issues by dispensing with those
            issues prior to trial. Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir.
9           1993), overruled on other grounds. PAE Government Services v. MPRI, Inc.
            (July 11, 2008, No. CV 06-964-RGK (MANX)) Not Reported in Fed. Supp.
10
            [2008 WL 11337999, at *2]
11

12          This Court has the authority to review the materials which County Defendants have
13   requested stricken, and evaluate and rule based upon Fed. R. Civ. Proc. Rule 12(f).
14                                                   III.

15                                             PREJUDICE

16          "Given their disfavored status, courts often require a showing of prejudice by the
17   moving party before granting the requested relief." Barefield v. HSBC Holdings PLC(Feb. 25,
18   2019, No. 118CV00527LJOJLT) Not Reported in Fed. Supp. [2019 WL 918206, at *1-2]
19   (citing Whittlestone, Inc. v. Handi-Crafi Co., 618 F.3d 970, 973 (9th Cir. 2010)) (internal
20   quotation marks and citations omitted).
21          Black's Law Dictionary defines "prejudice," as follows:
22          prejudice w.(14c) 1. Damage or detriment to one's legal rights or claims.
            PREJUDICE,Black's Law Dictionary (11th ed. 2019)
23

24                                                   IV.

25                     AREAS TO BE STRICKEN FROM THE COMPLAINT

26          Fed. R. Civ. Proc. Rule 12(f) permits the Court to "strike from a pleading an
27   insufficient defense or any redundant, immaterial, impertinent, or scandalous matter." Fed. R.
28   Civ. P. 12(f).
                                                      5


         COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                           1;20-CV-0052-NONE-JLT
            Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 6 of 13




 1           The function of a Rule 12(f) motion is "to avoid the expenditure oftime and money that
2    must arise from litigating spurious issues by dispensing with those issues prior to trial."
3    Barefield v. HSBC Holdings PLC(Feb. 25, 2019, No. 118CV00527LJOJLT) Not Reported in
4    Fed. Supp.[2019 WL 918206, at *1-2](citing Whittlestone, Inc. v. Handi-Craft Co., 618 F.3d
5    970,973(9th Cir, 2010).)

6            "Redundant allegations are those that are needlessly repetitive or wholly foreign to the
7    issues involved in the action." Barefield v. HSBC Holdings PLC (Feb. 25, 2019, No.

8    118CV00527LJOJLT) Not Reported in Fed. Supp. [2019 WL 918206, at *1-2] citing Cal.
9    Dep't of Toxic Substances Control v. Alco Pacific, Inc., 217 F.Supp.2d 1028, 1033 (C.D. Cal.
10   2002)(internal quotation marks and citations omitted).(Emphasis added.)
11           "Immaterial matter is 'that which has no essential or important relationship to the claim
12   for relief or the defenses being pleaded.'" Barefield v. HSBC Holdings PLC (Feb. 25, 2019,
13   No. 118CV00527LJOJLT) Not Reported in Fed. Supp. [2019 WL 918206, at *1-2] citing
14   Fantasy, Inc. v. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993)(internal quotation marks and
15   citations omitted), rev'd on other grounds, 510 U.S. 517(1994).(Emphasis added.)
16           "Impertinent matter 'consists of statements that do not pertain, and are not necessary, to
17   the issues in question." Barefield v. HSBC Holdings PLC (Feb. 25, 2019, No.
18   118CV00527LJOJLT)Not Reported in Fed. Supp.[2019 WL 918206, at *1-2] citing Fantasy,
19   Inc. V. Fogerty, 984 F.2d 1524, 1527 (9th Cir. 1993)(internal quotation marks and citations
20   omitted), rev'd on other grounds, 510 U.S. 517(1994).(Emphasis added.)
21           "Scandalous matter is that which 'improperly casts a derogatory light on someone, most
22   typically on a party to the action.'" Barefield v. HSBC Holdings PLC (Feb. 25, 2019, No.
23   118CV00527LJOJLT) Not Reported in Fed. Supp. [2019 WL 918206, at *1-2] citing
24   Germaine Music v. Universal Songs ofPolygram, 21S F. Supp. 2d 1288, 1300(D. Nev. 2003)
25   (intemal quotation marks and citations omitted).(Emphasis added.)
26           For the following reasons. County Defendants will be prejudiced in the material
27   requested to be stricken remains in Plaintiffs Complaint.
28   \\\

                                                      6


           COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1;20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 7 of 13




 1   A.      The Term **HemD** is Properly Stricken as it Applies to Apothio*s Destroyed Crop

 2           Despite assertions to the contrary in the Opposition, County Defendants do not move to
 3   strike all instances ofthe word "hemp";just those instances in which the referenced "hemp" is
 4 specifically related to the 2019 Apothio planted crop discussed in the Complaint since the other
 5   references pertain to general hemp laws and cultivation.
 6           1.      Basis for Striking the Requested "Hemp** Language

 7           The "hemp" allegations in Plaintiffs Complaint, which are addressed in the Motion to
 8   Strike, are properly stricken as redundant, impertinent, and scandalous since the language is
 9   intended to incorrectly infer that the subject crop was legal and allowable.
10           The "hemp" language which is requested to be stricken has been included in the
11   Complaint and has, and will likely again be in the future, disseminated to the media and in an
12 attempt to incorrectly allege that the crop which is the subject of this litigation was "hemp"
13 rather than marijuana. Large scale marijuana cultivation remains illegal in Kern County and
14 was illegal as ofthe date of the subject incident. As identified in the Complaint, the plant/crop
15   which is the subject of this litigation tested "hot" with a THC level significantly above the .3
16   THC level legally allowed by both State and Federal law.
17           It is believed that Plaintiff has, or will soon, distribute the Complaint, including the
18 "hemp" allegations to national, international and local media in an effort to influence the
19 public's perceptions, interfere with discovery, influence any potential jurors, interfere with a
20 trial, and interfere with County Defendants' ability to have a fair and unbias trial.
21           2.      "Hemp" Language Preiudicial to County Defendants

22           The assertion that the subject crop was "hemp" is redimdant, impertinent, or scandalous
23   matter. Failure to strike the term "hemp" as referring to the plants/crop which is the subject of
24 this litigation. Such references are inaccurate and immaterial, impertinent and scandalous. The
25 "hemp" references will prejudice County Defendants by contaminating public opinion and thus
26 the potential jury pool, will adversely affect County Defendants' ability to conduct expert and
27 non-expert investigation and discovery, and will increase the costs and time necessary to bring
28   the matter to trial.

                                                     7


          COUNTY DEFENDANTS' REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 8 of 13




 1   B.     **Permits** to License the Cultivation of Marijuana Properly Stricken

2           The allegations in Plaintiffs Complaint state that the 2018 issued Restricted Materials
3    Permits, simply identified in the Complaint as "Permits," allowed Plaintiff to cultivate
4    marijuana in 2019. Such language is properly stricken as redundant, immaterial, impertinent,
5    and scandalous.

6           The Complaint references "permits" issued by Kern County for a 2018 crop, not the
7    crop that is the subject of this litigation. The Complaint alleges and/or infers these "permits"
8    were issued to allow Apothio to cultivate hemp. These "permit" references fit the definition of
9    immateriality since any reference to a "permit" to grow hemp is misleading, factually
10   inaccurate, unrelated to Apothio's claims, and have no value to developing triable issues.
11          Paragraph 78 alleges that the Agriculture Commissioner's office issued 2018 Map-
12   Permit Number 1500007, Stenderup AG Partners, Map Number 1288, and claims this
13   "identified the location where Apothio was permitted to plant and cultivate its hemp field."
14   (Complaint, H 78). The 2018 crop is immaterial to this suit.
15          Paragraph 86 alleges "...the Kern County Agricultural Commissioner issued several
16   different map permits, which identify the precise locations of the fields where Apothio's hemp
17   would be planted."(Id.,^ 86).
18          Paragraph 87 alleges that "a Kem County map permit was issued for each of the
19   farmers with whom Apothio contracted to grow the hemp plants. In each of these permits, the
20   County acknowledged and certified that Apothio was growing hemp." The Complaint then lists
21   the permit numbers: 1500007, 1502966, 1500027, 1500624, 1505528, 1502277. (Id., H 87).
22   Apothio also references "permits" to cultivate hemp at paragraphs 72,74,78,86 and 87.
23          Apothio has failed to identify that: 1)the identified "permits" are for the 2018 year crop
24   not the 2019 crop that is the subject of this matter; and, 2)that these "permits" are not permits
25   to allow/license the growing of hemp, but are in reality "Restricted Materials Permits" for the
26   allowance of the application of chemicals and pesticides. Contrary to the Complaint's
27   inferences, the "permits" are/were never intended to serve as a license to grow marijuana.
28   These permits consist of a map, which the Plaintiff included in the complaint at paragraphs 78
                                                     8


          COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1;20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 9 of 13




 1   and 86. However, Apothio has not included the complete "permit" given the absence of the
 2   second portion of the "permits" which includes documentation properly identifying these
 3   "permits" as "Restricted Materials Permits" associated with the application of chemicals and
4    insecticides, not as a "permit" to cultivate hemp.
5           1.      Basis For Striking The "Permits" And Ail Reference Thereto

6           The allegations in Plaintiffs Complaint regarding the "permits" for the cultivation of
7    "hemp" are properly stricken as redundant, immaterial, impertinent, scandalous and
8    prejudicial. The Complaint references are irrelevant to the 2019 crop which is the subject of
9    this litigation, and are inaccurate, incomplete and extremely misleading, all to the prejudice of
10   County Defendants.
11          Immateriality under this rule has been defined as "any matter having no value in
12   developing the issues of a case."(Oaks v. City of Fairhope, Ala. 515 F.Supp. 1004, 1032(S.D.
13   Ala. 1981)). The Complaint references to "permit" regarding the subject properties fit the
14   definition of immateriality since any reference to a "permit" to grow hemp is misleading,
15   factually inaccurate, unrelated to Apothio's claims, and has no value to any triable issues.
16          Apothio misrepresented the 2018 "Restricted Materials Permits" as a 2019 license to
17   grow marijuana. In the Complaint, these "permits" also consist of a County form, which
18   included a map, which the Plaintiff included in the complaint at paragraphs 78 and 86.
19   However, noticeably absent are the second portions of these "permits," which properly
20   document and identifying these "permits" as "Restricted Materials Permits," not as a Permit to
21   cultivate hemp.

22          2.      2018 "Permit" allegations are Prejudicial to County Defendants

23          County Defendants are prejudiced by the expenditure ofthe additional time and money
24   that must arise from litigating spurious issues such as the "permits" identified in the Complaint
25   through written allegations and copies of a portion of 2018 "Restricted Materials Permits"
26   which were incorrectly represented to be "permits" allowing the 2019 cultivation of hemp.
27   County Defendants are prejudiced by the added expense and time to: 1) conduct a full and
28   complete investigation of the issues contained in Plaintiffs Complaint; 2) conduct full
                                                     9


         COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 10 of 13




 1   discovery; 3) hiring and conducting expert discovery; and, 4) prepare for and conduct an
 2   unbiased trial. The expense and time associated with litigating these matters will substantially
 3   increase the cost and time necessary to defend this matter vvdthout any additional benefit.

4    C.     Unnecessary and Irrelevant **Statistical Information**

 5          The irrelevant statistical information allegations in Plaintiffs Complaint, which County
6    Defendants seek to strike, are properly stricken as redundant, immaterial, impertinent, and
 7   scandalous as unnecessary statistical information.
 8          Such inappropriate "statistical information" includes but is not limited to: 1) material
9    alleging information related to prior Apothio crops in other locations at other times, or other
10   "hemp" crops in general; 2) material alleging Plaintiffs former contacts with politicians; 3)
11   materials related to medicinal benefit and Plaintiffs historical medical contacts; and, 4)

12   unreliable cited material from the mass media including but not limited to The Guardian and
13   other news media, especially the Complaint references to The Guardian newspaper articles
14   reportedly published in mid-2015 which are alleged to report previous Kern County statistics
15   related to §1983 peace officer excessive force cases. Such statistics are not relevant, foreign,
16   immaterial, impertinent and scandalous, and are unrelated to any issue in this litigation.
17          More importantly, the Complaint's cited "statistics" do not separate out the incorrect
18   information from the correct information, will mislead any reader and prejudice County
19   Defendants. It is important to note that in the cases referenced in the Guardian articles. Kern
20   Coimty and its employees have never been found by a Judge or jury of having violated any
21   persons U.S.C.S Section 1983 civil rights.
22          1.      Basis to Strike Unrelated Statistical Information

23          FRCP Rule 8(a) does not provide for inclusion of unrelated "statistical information" in
24   a Complaint, especially "statistical information" which is irrelevant, redundant, immaterial,
25   impertinent, ambiguous and prejudicial. Thus, such material is appropriately stricken from the
26   Complaint.
27          The cited "statistical information" is: 1) incorrect, misleading and irrelevant; 2) is not

28   relevant or applicable to any issue in this matter; 3) is prejudicial and does not belong in the
                                                     10


          COUNTY DEFENDANTS'REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 11 of 13




 1   Complaint. Such incorrect, misleading, irrelevant and prejudicial information should be
2    stricken since Plaintiff has, or is anticipated to soon, widely disseminate the incorrect and
 3   irrelevant statistics to the media through the Complaint or portions thereofin press releases.
4           2.       Unrelated Statistical Material is Prejudicial to County Defendants

5            County Defendants are prejudiced by the expenditure of the additional time and money
6    that must arise from litigating spurious issues such as the unrelated statistical material,
7    including but are not limited to: 1) a full and complete investigation of the issues contained in
8    Plaintiffs Complaint; 2) conducting full discovery; 3) hiring and conducting expert discovery;
9    and, 4) conducting an unbias and thorough trial. The expense and time associated with
10   litigating these matters will substantially increase the cost and time necessary to defend this
11   matter without any additional benefit.
12   D.     Failure to Return Warrant

13          The Complaint alleges that the Kem County Sheriffs Office("KCSO")failed to return
14   the search warrant to court after its execution as required by the California Penal Code.(See
15   Complaint heading, p. 37,1. 5 and Complaint,11|149, 150). The Complaint then concedes that
16   KCSO did return the warrant materials to the Superior Court (Id., ^ 152), but then alleges that
17   the search warrant return materials are required to be publicly available under California law,
18   but that the KCSO refuses to provide such warrant materials. (Id., ^ 152). It is impossible for
19   the County Defendants to discern which argument Plaintiff is making regarding the search
20   warrant based upon the contradictory language.
21          The Complaint additionally attempts to cast an improper light on Youngblood and
22   Nicholson, alleging illegal activity for the alleged failure to comply with the California statutes
23   regarding warrants, the return and later dissemination. Such language is clearly scandalous,
24   not relevant to this matter, and is thus properly stricken
25          L       Basis to Strike "Failure to Return Warrant" Language

26          The allegations in Plaintiffs Complaint are properly stricken as redundant, immaterial,
27   impertinent, and scandalous since the Complaint is unclear as to the reason for inclusion and
28   the cited material is not relevant to any issue in this case.
                                                       11


          COUNTY DEFENDANTS' REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                           1;20-CV-0052-NONE-JLT
           Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 12 of 13




 1           The failure to strike the Return of Warrant language will prejudice County Defendants.
 2   Under California law it is immaterial to any claimed violation of rights as to whether the
 3   warrant was returned in a timely manner. A "return" of warrant is simply an inventory of what
 4   was seized, signed under penalty of perjury by the officer. (Cal. Penal Code §1537). The
 5   purpose of the 10 day rule is to ensure that the showing of probable cause will still exist at the
6    time the warrant is executed. (See for example People v. Kirk, 99 Cal.App.3d 89,(2d. Dist.
7    1979)(Violations of the return requirements, which are ministerial in nature and directed to
 8   events arising after the invasion of privacy to which the Fourth Amendment pertains, have so
9    far not been held error of Fourth Amendment dimension.); People v. Head,30 Cal.App.4th 954,
10   957-958 (First Dist. 1994)(police officer took just over a year to file a return of warrant after it
11   was executed); People v. Kirk, supra, 99 Cal.App.3d at 92-94(retum filed 55 days late, no
12   suppression ofevidence required).
13           Thus, even though KCSO took longer than 10 days to return the warrant, the issue and
14   associated Complaint language are redundant, immaterial, impertinent, and scandalous. These
15   contradictory allegations are immaterial to any issue in this case, will conftise the issues and
16   create discovery issues, and will serve to confuse a jury and related trial matters. For those
17   reasons. County Defendants respectfully request this court strike all references to KCSO's
18   alleged delay returning the search warrant, as found in paragraphs: 149, 150, 152, 166, 172,
19   185,191, and 197.

20           2.     "Failure to Return Warrant" Language Preiudicial to County Defendants

21           County Defendants are prejudiced by the expenditure of the additional time and money
22   that must arise from litigating spurious issues such as the "Failure to Retum Warrant"
23   language, including but are not limited to: 1) a full and complete investigation of the issues
24   contained in Plaintiffs Complaint; 2) conducting full discovery; 3) hiring and conducting
25   expert discovery; and, 4) conducting an unbiased and thorough trial. The expense and time
26   associated with litigating these matters will substantially increase the cost and time necessary
27   to defend this matter without any additional benefit.
28   \\\

                                                     12


           COUNTY DEFENDANTS' REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                          1:20-CV-0052-NONE-JLT
          Case 1:20-cv-00522-NONE-JLT Document 37 Filed 07/29/20 Page 13 of 13




 1                                                  V.

2                                           CONCLUSION

3           The language/material which County Defendants seek to strike is scandalous,
4    misleading, redundant, immaterial, impertinent, unduly prejudicial, and/or not relevant, and is
5    therefore proper and appropriate to be stricken from the Complaint. A complete list of the
6    materials to be stricken is attached to the Motion as Exhibit "A."

7           To avoid prejudice. County Defendants respectfully request that the Court grant the
8    Motion to Strike in its entirety.
9

10   Dated: July 29,2020                          MARGO A. RAISON,COUNTY COUNSEL
11

12                                                By: /s/ Andrew C. Thomson
                                                     Andrew C. Thomson, Chief Deputy
13                                                   Kathleen Rivera, Deputy
14
                                                     Phillip T. Jenkins, Deputy
                                                     Attorneys for Defendants County
15                                                   of Kern, Donny Youngblood and
                                                      Joshua Nicholson
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    13


         COUNTY DEFENDANTS* REPLY TO PLAINTIFF'S OPPOSITION TO MOTION TO STRIKE
                                         1:20-CV-0052-NONE-JLT
